Citation Nr: 0211496	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  98-12 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for the 
residuals of a right nephrectomy.   


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


REMAND

The appellant had active duty from January 1967 to January 
1969.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(the RO) which denied the appellant's claim of entitlement to 
benefits under 38 U.S.C. § 1151.  The Board denied the claim 
in an April 2000 decision, which was appealed to the United 
States Court of Appeals for Veterans Claims (the Court).

In September 2000, pursuant to a joint motion for remand, the 
Court vacated the April 2000 Board decision and remanded the 
case for further proceedings.  In July 2001, the Board 
remanded the claim to the RO for compliance with the Court's 
order and for other measures in accordance with the Veterans 
Claims Assistance Act of 2000 (VCAA), which had been enacted 
in November 2000.      

In January 2002, the RO issued a supplemental statement of 
the case (SSOC) which continued to deny the appellant's 
claim.  After receiving additional correspondence from the 
appellant, the RO issued another SSOC in March 2002.  The 
appellant's claims folder was then forwarded to the Board.

The appellant was advised by letter dated in July 2002 that 
the Board member who conducted the April 1999 Board hearing 
was no longer employed by the Board.  The appellant was 
therefore afforded the opportunity of having another hearing.  
Although the appellant responded on July 28, 2002 that he did 
not desire a further hearing, by telefax received on August 
22, 2002, the appellant through his representative responded 
that he desired a Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant to 
appear at a  Travel Board hearing.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

